COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Aleta Chapman v. Thinh Quoc Pham

Appellate case number:      01-13-00066-CV

Trial court case number:    1006033

Trial court:                County Civil Court at Law No. 3 of Harris County

       This Court’s February 23, 2017 Order had requested that the parties file objections
to the Mediation Order or else a “Parties’ Notification to Court of Mediator” within 10
days of that Order. That Order had also stayed this Court’s February 7, 2017 Order
requesting appellee’s response to appellant’s motion for a rehearing.
       On March 1, 2017, the Harris County Dispute Resolution Center (“DRC”) filed a
“Supreme Court of Texas Appointments & Fees Report—Mediation” informing this
Court that the “DRC [was] unable to locate pro se appellee and therefore could not
schedule mediation.” On March 8, 2017, Michele Barber Chimene, pro bono counsel for
appellant, Aleta Chapman, filed a letter in this Court stating that she also was unable to
contact the pro se appellee, Thinh Quoc Pham, who “appears to have moved,” that
appellee’s “prior counsel did not have any further information for reaching him,” and
further requesting that this Court “continue to decide this case.”
        Accordingly, the Court construes appellant’s letter to be a timely objection,
SUSTAINS the objection, and withdraws the January 6, 2017 Mediation Order and the
February 7, 2017 Order. See TEX. CIV. PRAC. & REM. CODE ANN. § 154.022(b), (c)
(West Supp. 2016); TEX. R. APP. P. 2. Furthermore, because appellee’s counsel is still
listed as his attorney of record, the Court ORDERS Christopher Minh-Y Pham to file
either a notice of non-representation that complies with Rule 6.4(a) or an extension of
time to file appellee’s response/brief within 10 days of the date of this Order.

      It is so ORDERED.
Judge’s signature: _/s/ Laura Carter Higley
                   
Date: March 14, 2017